Robinson, J.
(concurring specially). This is a county seat case in which the plaintiff appeals from an order sustaining a demurrer to the answer. The case relates to an election for the location of the county seat of Steele county. The county is in the form of a square, consisting of sixteen congressional townships. The present county seat is at Sherbrooke, a village 2 miles south of the center of the county.
The two largest, most promising and most accessible towns in the county are Hope and Finley on the Great Northern Eailway. Prior to the last general election three fifths of the voters filed with the county auditor a petition in due form to the county commissioners for the relocation of the county seat at some more convenient place. Thereupon the commissioners passed a resolution to submit the question to a vote at the primary election on June 26, 1918. Notice of election was duly advertised and every citizen of the county went to the polls and voted on the question. Finley received 938 votes, Hope received 744 votes, and Sherbrooke received 411 votes. Hope is on the south border of the county and at an equal distance from the east and the west lines. Finley is 5 miles west from the very center of the county.
As the answer shows, the whole procedure has been substantially in accord with the statute. There has been a fair vote and no one has been in any way deceived or misled, and under the statute, at the next general election, the voters of the county shall have an opportunity to choose between Hope and Finley.
TJnder the statute a petition for the removal or relocation of the county seat must be signed by the qualified electors of the county equal in number to at least three fifths of all the votes cast in the county at the last preceding general election. Comp. Laws, § 3234.
The notice of such election, clearly stating its object, must be given and the election must be held as prescribed by law in regard to the submitting of questions to the electors of a locality under the general election laws. Comp. Laws, § 3235.
And in counties where the county seat is not located on a railroad or interstate river, the question of county seat removal may be voted *162on at any primary election, and if more than two towns are contending for the location of the county seat at such election, then the two towns receiving the highest vote at such primary election, and these two towns only, shall be placed on the official ballot at the first following election, and the town then receiving the highest number of votes cast for the county seat location at such general election shall be designated the county seat of such county. Laws 1917, chap. 102.
The answer set forth the petition which was signed by three fifths of the voters, the resolution of the commissioners for the submission of the same to a vote at the primary election in June, 1918, the publication of notice, the fact that the election was thoroughly advertised and discussed, and that every qualified person voted by ballot in due form, and the votes were counted as above stated for Finley, Hope, and Sherbrooke, and that on the county seat question, there were more votes cast than on any other question.
The demurrer is that the answer does not state facts sufficient to constitute a defense. It does not point out wherein the answer fails to state any material facts, but it. does state facts sufficient to show a substantial compliance with the statute. If either pleading is subject to a general demurrer it is the complaint. It shows no equity, and together the complaint and answer do show a fair, honest, and substantial compliance with the statute.
Objection is made to the election notice, to some matters of form and the naming of the procedure. The answer to all the objections is that they are technical, have no equity and no bearing on the merits of the case. Nothing is more certain than that the voters of the little county have had a fair notice and a fair opportunity to express themselves, and they all went to the polls and voted for the place of their choice. Of course, the fewest number of votes were given for Sher-brooke, and so it would have been if there were a thousand elections, because it is manifestly no place for the county seat, and it is proper and right that the voters should have an opportunity to fix their county seat in a proper place and to choose between Hope and Finley.
The purpose of the statute is to give the people of a county a fair opportunity to go to the polls and vote for the location or relocation of their county seat when it is not on a river or a railroad, because it is a well-known fact that a county seat should be on some line of traffic *163and commerce and readily accessible to tbe public. And it is not for this court to thwart the will of the voters and the purpose of the statute by any technical refinements.
Order should be affirmed.